 USDC IN/ND case 3:21-cv-00131-JD-MGG document 7 filed 04/01/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 BLAZE ROBERT DOWNEY,

               Plaintiff,

                      v.                            CAUSE NO. 3:21-CV-131-JD-MGG

 INDIANA DEPT. OF CORRECTION,
 et al.,

               Defendants.

                                 OPINION AND ORDER

       Blaze Robert Downey, a prisoner proceeding without a lawyer, filed a complaint

under 42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court must screen

the complaint and dismiss it if the action is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. Nevertheless, the court must give the complaint liberal

construction. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       Mr. Downey claims that he arrived at Miami Correctional Facility (“MCF”) in

October 2019. Within a matter of days, he was threatened by other inmates that he

would be killed or severely beaten if he did not leave. He made repeated requests for

protective custody but was denied. Ultimately, in March 2020, he was stabbed and

beaten by other inmates. As a result of the attack he lost three teeth and was in the

infirmary for several weeks. After being released from the infirmary, he was placed

back in the same cell despite his protests that he was still in danger. His family
 USDC IN/ND case 3:21-cv-00131-JD-MGG document 7 filed 04/01/21 page 2 of 4


contacted an attorney, who in turn contacted the office of Warden William Hyatte. Mr.

Downey claims that the Warden decided to move him to another unit of the prison but

would not put him in protective custody. After two days in his new cell, he was beaten

and stabbed by a group of inmates. Thereafter, the Warden finally placed him in

segregation for his protection, and he has since been transferred to Indiana State Prison.

Based on these events, he sues the Warden, the Indiana Department of Correction, and

the “Medical Department [of] Miami Prison,” seeking damages related to his emotional

and physical suffering. (ECF 1 at 1.)

       The Eighth Amendment imposes a duty on prison officials “to take reasonable

measures to guarantee the safety of inmates” and to “protect prisoners from violence at

the hands of other prisoners.” Farmer v. Brennan, 511 U.S. 825, 832-33 (1994). However,

“prisons are dangerous places,” as “[i]nmates get there by violent acts, and many

prisoners have a propensity to commit more.” Grieveson v. Anderson, 538 F.3d 763, 777

(7th Cir. 2008). Therefore, a failure-to-protect claim cannot be predicated “merely on

knowledge of general risks of violence in a detention facility.” Brown v. Budz, 398 F.3d

904, 913 (7th Cir. 2005). Instead, the plaintiff must establish that “the defendant had

actual knowledge of an impending harm easily preventable, so that a conscious,

culpable refusal to prevent the harm can be inferred from the defendant’s failure to

prevent it.” Santiago v. Wells, 599 F.3d 749, 756 (7th Cir. 2010).

       It is not clear that the Warden had any personal involvement in these events until

after the first attack, but giving Mr. Downey the inferences to which he is entitled at this

stage, he alleges that the Warden had direct knowledge that he had been severely


                                               2
 USDC IN/ND case 3:21-cv-00131-JD-MGG document 7 filed 04/01/21 page 3 of 4


beaten by other inmates, and that he remained concerned for his safety. Yet the Warden

allegedly refused to place in him protective custody and would only move him to

another part of the prison. After being moved, he was attacked again within a few days.

He will be permitted to proceed on a claim for damages against this defendant. 1 The

court notes that Mr. Downey did not provide the Warden’s full name in the complaint,

and instead refers to the “Warden” generally, but it can be discerned that he is referring

to Warden William Hyatte. Accordingly, the Warden’s full name will be added to the

docket.

       As for the two remaining defendants, the Eleventh Amendment bars his claim

against the Indiana Department of Correction. de Lima Silva v. Dep’t of Corr., 917 F.3d

546, 565 (7th Cir. 2019). Likewise, the “Medical Department [of] Miami Prison” is a

department within the prison, not a person or a policy-making body that can be sued

for constitutional violations. See Smith v. Knox County Jail, 666 F.3d 1037, 1040 (7th Cir.

2012); Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir. 2011). Mr. Downey does not

identify any individuals involved with his medical care, nor does he provide any

factual content describing how his medical care was constitutionally inadequate. These

defendants will be dismissed.

       For these reasons, the court:

       (1) DIRECTS the clerk to add Warden William Hyatte as a defendant;




       1 Any claim for injunctive relief against the Warden would be moot since Mr. Downey is no
longer incarcerated at MCF. Higgason v. Farley, 83 F.3d 807, 811 (7th Cir. 1996).


                                                  3
 USDC IN/ND case 3:21-cv-00131-JD-MGG document 7 filed 04/01/21 page 4 of 4


       (2) GRANTS the plaintiff leave to proceed against Warden Hyatte in his personal

capacity for monetary damages for failing to protect him from attack by other inmates

in violation of the Eighth Amendment;

       (3) DISMISSES all other claims;

       (4) DISMISSES Miami Prison Warden, Indiana Department of Correction, and

Medical Department Miami Prison as defendants;

       (5) DIRECTS the clerk to request a Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) Warden William Hyatte and to send

him a copy of this order and the complaint (ECF 1) pursuant to 28 U.S.C. § 1915(d);

      (6) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant who

does not waive service, to the extent this information is available; and

      (7) ORDERS Warden William Hyatte to respond, as provided for in the Federal

Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claim for which the

plaintiff has been granted leave to proceed in this screening order.

       SO ORDERED on April 1, 2021

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             4
